Citation Nr: 0502944	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	The Adjutant General's Office, 
The Commonwealth of Pennsylvania (Carbon 
County)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  
INTRODUCTION

The veteran had active service from August 1942 to January 
1946.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2002 of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  


FINDING OF FACT

The veteran's hearing loss is not related to active service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response to the veteran's original claim for 
service connection, the RO advised the veteran by letters 
dated in October 2002 and June 2003 of the evidence that 
would substantiate the veteran's claim, and the 
responsibility for obtaining the evidence.  The veteran was 
provided with a copy of the original rating decision dated in 
December 2002 setting forth the general requirements of then-
applicable law pertaining to a claim for service connection.  
In April 2003 the veteran was provided with the Statement of 
the Case, and in August 2004 the veteran was provided with a 
Supplemental Statement of the Case, both of which reiterated 
the general notification found in the rating decision.  

Because the veteran had been continually apprised for 
approximately 21 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (providing in substance that after 
notice to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records, VA medical 
records, and private medical records reflecting private 
medical care.  The record indicates that the RO reviewed all 
relevant records prior to its rating decision.  Moreover, VA 
afforded the veteran the opportunity to appear before a 
hearing, which he accepted.    

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claim for Service Connection

I.	Background

The veteran maintains that he has a hearing disability which 
is related to active duty.  He claims that his service as a 
medic assigned to an infantry unit involved in the Battle of 
the Bulge caused this disability.    

During the veteran's personal hearing in December 2003, the 
veteran's representative stated that the veteran has had 
hearing loss since he returned home after World War II.  
During this same hearing, the veteran admitted that he did 
not have difficulty hearing others while in service.  He also 
stated that it was not until 10 to 15 years prior to the 
personal hearing that he first noticed hearing difficulties.     

The veteran underwent two recent audiology examinations.  

The veteran submitted results of a private audiology 
examination dated in May 2003.  The examination report did 
not note speech recognition scores, or data related to the 
veteran's right ear.  The results did show in the left ear a 
decibel loss (dB) of 23 at the puretone threshold of 500 
Hertz (Hz), with a 23 dB loss at 1000, a 43 dB loss at 2000, 
a 58 dB loss at 3000, and a 65 dB loss at 4000 Hz.  The 
average decibel loss for the left ear was 42.  




HERTZ




500
1000
2000
3000
4000
AVG
LEFT 
23
23
43
58
65
42

The RO provided the veteran with a VA-administered audiology 
examination in March 2004.  The results of this examination 
showed the veteran's right ear with 84 percent speech 
discrimination.  Decibel loss at 500 Hz was 30, with a 35 dB 
loss at 1000 Hz, a 50 dB loss at 2000 Hz, a 60 dB loss at 
3000 Hz, and a 60 dB loss at 4000 Hz.  The average decibel 
loss was 51 in the right ear.  

The audiology examination further found the left ear's 
percent of speech discrimination at 84.  Decibel loss at 500 
Hz was 35 dB, with a 35 dB loss at 1000, a 60 dB loss at 
2000, a 60 dB loss at 3000, and a 70 dB loss at 4000 Hz.  The 
average decibel loss for the left ear was 56.  




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
30
35
50
60
60
51
LEFT 
35
35
60
60
70
56

The examining VA audiologist, based on a review of the claims 
file, concluded that an aging process called presbycusis, and 
not noise, caused the veteran's hearing loss.    

The veteran's service medical records do not show hearing-
related disorders upon entry into service or upon discharge 
in January 1946.  No information related to a hearing 
disorder was noted on a form entitled Report of Physical 
Examination of Enlisted Personnel Prior to Discharge, Release 
from Active Duty or Retirement.  Under a category entitled 
ear, nose, throat, abnormalities, the word none is noted.  
Under a category entitled Hearing, whispered voice test 
scores of 15/15 were noted for both ears.     

II.	Laws and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

For VA purposes, hearing disabilities are determined using 
criteria provided under 38 C.F.R. 3.385 (2004).  Thereunder, 
a hearing disability will be determined where any of the 
following threshold measures has been found:  where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; where the 
auditory threshold for at least three of the frequencies is 
26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2004).    

III.	Analysis

The evidence provided by the veteran and obtained by VA 
clearly shows that the veteran has a present hearing 
disability.  But the evidence indicates that the veteran did 
not have a hearing disorder while in service, upon discharge 
from service, or soon after service.  

Service medical records show no diagnoses, complaints, or 
treatment for a hearing disorder during the veteran's entire 
enlistment.  And his separation physical examination report 
shows that his hearing was reported as normal upon discharge.    

By contrast, the veteran's statements during his personal 
hearing indicate that his hearing disorder began many years 
after discharge from active service.  During the hearing, the 
veteran indicated that he did not have difficulty hearing 
others while on active duty.  And he stated that his 
difficulty hearing others did not begin until 10 to 15 before 
his personal hearing.  This statement indicates that the 
veteran's hearing disorder did not begin until, at the 
earliest, the late 1980s, which is at least 40 years after 
his release from active service.  The lack of evidence 
showing treatment for a hearing disorder from the time of 
discharge until the time of original claim corroborates this 
statement.  

Moreover, the examining audiologists did not establish a 
nexus between the veteran's disability and his service.  The 
VA examiner concluded that an aging process known as 
presbycusis, and not noise from the veteran's service in 
World War II, caused the veteran's current hearing disorder.  
And the May 2003 private audiology exam results do not 
suggest any causal relationship between the veteran's hearing 
disorder and his military service.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


